— In a proceeding pursuant to CPLR article 78, inter alia, to compel respondent Mayer to issue a stop work order enjoining construction of a shopping center, the appeal is from a judgment of the Supreme Court, Nassau County, entered November 3, 1978, which, inter alia, directed Mayer, in his capacity as Building Commissioner and Inspector of the Town of Hempstead, to issue a stop work order suspending all construction by appellants until they comply with the amended building zone ordinance. Appeal dismissed as academic, without costs or disbursements. Subsequent to Special Term’s decision herein, appellants procured a variance of the off-street parking requirements of the amended building zone ordinance and were allowed to complete construction of the shopping center. This appeal is thereby rendered academic. Suozzi, J. P., Lazer, Gulotta, Shapiro and Cohalan, JJ., concur.